Case 1:18-bk-10973   Doc 141    Filed 01/19/21 Entered 01/19/21 13:35:20   Desc Main
                               Document      Page 1 of 5
Case 1:18-bk-10973   Doc 141    Filed 01/19/21 Entered 01/19/21 13:35:20   Desc Main
                               Document      Page 2 of 5
Case 1:18-bk-10973   Doc 141    Filed 01/19/21 Entered 01/19/21 13:35:20   Desc Main
                               Document      Page 3 of 5
Case 1:18-bk-10973   Doc 141    Filed 01/19/21 Entered 01/19/21 13:35:20   Desc Main
                               Document      Page 4 of 5
Case 1:18-bk-10973   Doc 141    Filed 01/19/21 Entered 01/19/21 13:35:20   Desc Main
                               Document      Page 5 of 5
